EXHIBIT 10.1


RALPH LAUREN CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
effective as of the 31st day of March, 2019 (the “Effective Date”), by and
between Ralph Lauren Corporation, a Delaware corporation (the “Corporation”),
and Jane Nielsen (the “Executive”).
WHEREAS, the Executive has been employed with the Corporation pursuant to an
Employment Agreement dated September 7th, 2016 (the “2016 Employment
Agreement”); and
WHEREAS, the Corporation and Executive wish to amend and restate such
2016 Employment Agreement effective as of the Effective Date.
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1          Employment Term.  The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein and in accordance with the terms of the
attached term sheet dated March 31st 2019 (the “Term Sheet”).  The employment of
the Executive by the Corporation under this Agreement shall be effective as of
the Effective Date and will continue until the close of business on September 7,
2022, subject to earlier termination in accordance with the terms of this
Agreement (the "Term").  The Term shall be automatically extended so as to end
on the date that is exactly one year later than the date on which the Term then
ends unless either party notifies the other in writing of its intention not to
extend the Term at least 180 days prior to the commencement of the next
scheduled extension (a “NonExtension Notice”).
1.2          Position and Duties.  During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation and any Committee thereof (the “Board”) or the Chief Executive
Officer of the Corporation (“Management”), perform the duties of her employment,
and shall devote to the performance of such duties her full work time and
attention.  During the Term the Executive shall serve as the Executive Vice
President, Chief Operating Officer and Chief Financial Officer of the
Corporation and shall take on any additional senior management duties as the
Board or Management may from time to time direct.  During the Term, the
Executive may engage in outside activities provided those activities do not
conflict with the duties and responsibilities enumerated hereunder, and provided
further that the Executive receives written approval in advance from Management
for any outside business activity that may require significant
 

--------------------------------------------------------------------------------

expenditure of the Executive’s time in which the Executive plans to become
involved, whether or not such activity is pursued for profit.  The Executive
shall be excused from performing any services hereunder during periods of
temporary incapacity and during vacations in accordance with the Corporation’s
disability and vacation policies.
1.3          Place of Performance.  The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.
1.4          Compensation and Related Matters.
(a)          Base Compensation.  In consideration of her services during the
Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than one million and fifty thousand dollars ($1,050,000) (“Base
Compensation”), less applicable withholdings.  Executive’s Base Compensation
shall be subject to such increases as may be approved by the Board or
Management.  The Base Compensation shall be payable as current salary, pursuant
to the Corporation’s normal payroll practices, in installments not less
frequently than monthly, and at the same rate for any fraction of a month
unexpired at the end of the Term.
(b)          Bonus.  During the Term, the Executive shall have the opportunity
to earn an annual bonus in accordance with any annual bonus program the
Corporation maintains that would be applicable to the Executive and in
accordance with the Term Sheet.
(c)          Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
or any successor thereto (the “Incentive Plan”).  All equity award grants to the
Executive, if any, including but not limited to the grants set forth in the Term
Sheet, are governed by the terms of the Incentive Plan and are subject, in all
cases, to approval by the Compensation & Organizational Development Committee of
the Board of Directors in its sole discretion.  In accordance with the Term
Sheet and with the terms of the Incentive Plan, the Executive shall receive
during the Term, annual grants of equity awards that are at least equivalent in
value to the award amounts specified in the Term Sheet (not including the
One-Time Stock Award and the Additional One-Time Stock Award), subject to the
Executive’s continued employment at the time of each grant.  Such awards will
vest in accordance with the terms of the Incentive Plan and, for purposes of
early retirement status under the Incentive Plan, Executive shall be eligible
for such early retirement status on September 7, 2022, provided that Executive
remains continuously employed with the Corporation until that date.
(d)          Car Allowance.  During the Term, the Corporation shall pay the
Executive a transportation allowance in the amount of one thousand five hundred
dollars ($1,500) per month, payable consistent with the Corporation’s normal
payroll practices.
(e)          Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the
 
2

--------------------------------------------------------------------------------

policies and procedures established by the Corporation.  The Executive shall
travel at the same level provided generally for executives at her level of
seniority.
(f)          Vacations.  During the Term, the Executive shall be entitled to the
number of vacation days in each fiscal year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program, but in no event less than four (4) weeks per year.  The
Executive shall also be entitled to all paid holidays given by the Corporation
to its employees.
(g)          Other Benefits.  The Executive shall be entitled to participate in
all of the Corporation’s employee benefit plans and programs in effect during
the Term as would by their terms be applicable to the Executive, including,
without limitation, any pension and retirement plan, supplemental pension and
retirement plan, deferred compensation plan, stock option plan life insurance
plan, medical insurance plan, dental care plan, accidental death and disability
plan, and sick/personal leave program (for all such plans and programs, only if
such plans and programs exist).  The Corporation shall not make any changes in
such plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a plan or program applicable
to other similarly situated employees of the Corporation and does not result in
a proportionately greater reduction in the rights or benefits of the Executive
as compared with other similarly situated employees of the Corporation. Except
as otherwise specifically provided herein, nothing paid to the Executive under
any plan or program presently in effect or made available in the future shall be
in lieu of the Base Compensation or any bonus payable under Sections 1.4(a) and
1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1          Termination of Employment.  The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:
(a)          Without Cause.  The Executive’s employment shall terminate upon the
Corporation notifying the Executive that her services will no longer be
required.
(b)          Death.  The Executive’s employment shall terminate upon the
Executive’s death.
(c)          Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
(d)          Cause.  The Corporation may terminate the Executive’s employment
for Cause.  For purposes hereof, “Cause” shall mean: (1) the willful and
continued failure by the Executive to substantially perform her duties hereunder
after demand for substantial performance is delivered to her by the Corporation
that specifically identifies the manner in which the Corporation believes the
Executive has not substantially performed her duties hereunder, (2) Executive’s
conviction of, or plea of nolo contendere to, a crime (whether or not involving
the Corporation) constituting any felony, (3) the willful engaging by the
Executive in gross
 
3

--------------------------------------------------------------------------------

misconduct relating to the Executive’s employment that is materially injurious
to the Corporation, monetarily or otherwise (including, but not limited to,
conduct that constitutes competitive activity, in violation of Article III), or
which subjects or if generally known would subject the Corporation to public
ridicule.  For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by her not in good faith and without reasonable belief that her action or
omission was in the best interest of the Corporation.  Notwithstanding the
foregoing, the Executive’s employment may be terminated for Cause only upon (x)
reasonable written notice to the Executive setting forth the reasons for the
Corporation’s intention to terminate for Cause, (y) the opportunity to cure (if
curable) within 30 days of such written notice and (z) an opportunity for the
Executive, together with her counsel, to be heard by the Corporation.
(e)          Voluntary Termination.  The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or material adverse alteration to Executive’s
title, duties, base salary, annual bonus percentage, or position, provided that
a removal of particular business units or functions from Executive’s purview,
responsibility or management that does not alter her role as the Corporation’s
Executive Vice President, Chief Operating Officer and Chief Financial Officer,
shall not constitute a material diminution in or material adverse alteration to
the Executive’s “position” for this purpose, (B) the relocation of the
Executive’s principal office outside the area which comprises a fifty (50) mile
radius from New York City,  (C) a failure of the Corporation to comply with any
material provision of this Agreement, or (D) Executive being required to report
to anyone other than the Chief Executive Officer or the Chairman, provided that
the events described in clauses (A), (B), (C) and (D) above shall not constitute
Good Reason (1) until the Executive provides written notice to the Corporation
of the existence of such diminution, alteration, relocation, failure or
requirement within ninety (90) days of the date she learned of its occurrence
(or, if sooner, the date she would have learned of the occurrence had she
exercised reasonable diligence); and (2) unless such diminution, alteration,
relocation, failure or requirement (as applicable) has not been cured within
thirty (30) days after written notice of such noncompliance has been given by
the Executive to the Corporation.
2.2          Nonrenewal.  The Executive’s employment hereunder shall terminate
at the end of the Term if either party elects not to extend the Term of this
Agreement by delivery of a NonExtension Notice as contemplated by Section 1.1.
2.3          Date of Termination.  The date of termination shall be:
(a)          if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;
(b)          if the Executive’s employment is terminated by reason of
Executive’s disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
 
4

--------------------------------------------------------------------------------

(c)          if the Executive’s employment is terminated by the Executive, the
date on which the Executive notifies the Corporation of her termination.
(d)          if the Executive’s employment is terminated by reason of the
NonExtension Notice pursuant to Section 2.2, the expiration date of the Term.
2.4          Effect of Termination of Employment.
(a)          If the Executive’s employment is terminated by the Corporation
pursuant to Section 2.1(a), or if the Executive resigns for Good Reason pursuant
to Section 2.1(e), the Corporation shall pay the Executive (x) within 30 days of
the date of termination, unreimbursed business expenses and accrued but unpaid
Base Compensation through the date of termination, (y) when amounts are payable
to other executives, any earned but unpaid annual bonus for the fiscal year
prior to the fiscal year that includes the year of Executive’s termination of
employment and (z) amounts or benefits due under any benefit plan, program or
arrangement or payroll practice in accordance with the terms of such plan,
program, arrangement or payroll practice (such amounts, including the payment
timing thereof, the “Accrued Benefits”).  The Executive shall also be entitled
to the following:
(i)          Severance.  Subject to Section 2.4(a)(v) and Section 4.1(a) hereof,
the Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive’s employment, continue
to pay the Executive, in accordance with the Corporation’s normal payroll
practice, her Base Compensation, as in effect immediately prior to such
termination of employment, for the longer of the balance of the Term (up to a
maximum of two (2) years) and the one year period commencing on the date of such
termination (the “Severance Period”), provided that the initial payment shall
include Base Compensation amounts for all payroll periods from the date of
termination through the date of such initial payment; (b) pay to the Executive,
when bonuses for the year of termination would otherwise be paid, a Pro-Rata
Actual Annual Incentive Bonus (as defined below); and (c) pay to the Executive,
on the last business day of the Severance Period, an amount equal to 175% of
Executive’s Base Compensation as in effect immediately prior to such termination
of employment. For purposes of this Agreement, the term “Pro Rata Actual Annual
Incentive Bonus” means the annual bonus based on actual results for the fiscal
year in which the Executive’s termination occurs, multiplied by a fraction, the
numerator of which is the number of days from the first day of the fiscal year
in which such termination occurs until the date of termination and the
denominator of which is 365.  Notwithstanding the foregoing, in order to receive
any severance benefits under this Section 2.4(a)(i), the Executive must sign and
not timely revoke a release and waiver of claims against the Corporation, its
successors, affiliates, and assigns, in a form reasonably acceptable to the
Corporation for which any additional Executive obligations not in this Agreement
are substantially similar to the additional obligations contained in the release
and waivers of similarly situated former executives, on or prior to the 30th day
following the date of termination of Executive’s employment.
(ii)          Stock Awards.  The Executive shall immediately vest in all
unvested stock options, if any, and time-based restricted stock units (or other
equity awards with only service-based vesting conditions) as of the date of
termination of the Executive's employment.  With respect to vested stock
options, if any (including stock options, if any, that
 
5

--------------------------------------------------------------------------------

vest pursuant to the preceding sentence), the Executive shall have three months
from the date of termination of Executive's employment to exercise such vested
options, but in no event later than the expiration date of such vested options. 
With respect to any unvested PSUs or PRSUs (or any other equity awards with
performance-based vesting conditions) awarded through the date on which the
Executive's employment terminates, except as provided for in Section 4.1(a): (1)
any unvested PRSUs (or other performance-based equity awards with pro-rata
vesting) shall vest upon the Corporation's attainment of the applicable
performance goals and shall be paid out as per the terms of the Incentive Plan
as soon as practicable (but in no event later than 30 days) after each
applicable vesting date without regard to Executive's continued employment; and
(2) any unvested PSUs (or other performance-based equity awards with cliff
vesting) shall remain outstanding and shall vest at the end of the applicable
performance period based on the Corporation's actual degree of achievement of
the applicable performance goals, and any such awards shall be paid in their
entirety as per the terms of the Incentive Plan as soon as practicable (but in
no event later than 30 days) after each applicable vesting date, without regard
to Executive's continued employment.
(iii)          Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical, dental or life
insurance plan she participated in prior to the date of her termination, under
substantially similar terms and conditions as an active employee (i.e., the
Corporation shall continue to pay the Corporation’s portion of the cost of such
participation); provided that participation in such group medical or dental 
insurance plan shall only continue for as long as permitted under COBRA and
further, shall correspondingly cease at such time as the Executive (a) becomes
eligible for a future employer’s medical and/or dental insurance coverage (or
would become eligible if the Executive did not waive coverage) or (b) violates
any of the provisions of Article III as determined by the Corporation in its
sole discretion.  Notwithstanding the foregoing, the Executive may not continue
to participate in such plans on a pre-tax or tax-favored basis.  The amount of
premiums paid by the Corporation shall be treated as taxable income to the
Executive if the provision of such benefits on a non-taxable basis would subject
the Executive to tax on the benefits received under section 105(h) of the Code.
Unless contrary to applicable law, the Executive shall retain any right she may
have to indemnification or legal representation, including any right Executive
has to indemnification and legal representation under the Corporation's articles
or bylaws and/or existing law.
(iv)          Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
(v)          Section 409A.  Notwithstanding any provision in this Agreement to
the contrary, no amounts shall be payable pursuant to Section 2.4 or Section
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.4 or 4.1(a) hereof
(the “Severance Payment”) on account of Executive’s “separation from service”
shall be made before the date
 
6

--------------------------------------------------------------------------------

that is at least six months after the Executive’s “separation from service” (or
if earlier, the date of the Executive’s death), but rather all such payments
shall be made on the date that is five (5) business days after the expiration of
that six month period, if and to the extent that the Severance Payment
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A of the Code and such deferral is required to comply with the
requirements of Section 409A of the Code.  For the avoidance of doubt, no
portion of the Severance Payment shall be delayed for six months after the
Executive’s “separation from service” if such portion (x) constitutes a “short
term deferral” within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations, or (y) (A) it is being paid due to the Corporation’s
termination of the Executive’s employment without Cause or the Executive’s
termination of employment for Good Reason; (B) it does not exceed two times the
lesser of (1) the Executive’s annualized compensation from the Corporation for
the calendar year prior to the calendar year in which the termination of the
Executive’s employment occurs, or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment terminates; and (C) the payment is
required under this Agreement to be paid no later than the last day of the
second calendar year following the calendar year in which the Executive incurs a
“separation from service.”  For purposes of Section 409A of the Code, the
Executive’s right to receive installment payments pursuant to Section 2.4(a)
shall be treated as a right to receive a series of separate and distinct
payments.  To the extent that any reimbursement of any expense under Section
1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred.  The amount of any such expenses reimbursed
or in-kind benefits provided in one year shall not affect the expenses or
in-kind benefits eligible for reimbursement or payment in any subsequent year,
and the Executive’s right to such reimbursement or payment of any such expenses
will not be subject to liquidation or exchange for any other benefit.  The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).
(b)          If the Executive’s employment is terminated by reason of the
Executive’s death or disability, pursuant to Sections 2.1(b) or 2.1(c), the
Executive (or the Executive’s designee or estate) shall be entitled to the
Accrued Benefits and whatever stock awards may have been provided to the
Executive by the Corporation the terms of which shall be treated in the manner
set forth in Section 2.4(a)(ii) of this Agreement.  In addition, Executive shall
receive a Pro-Rata Actual Annual Incentive Bonus, in a lump sum when such
bonuses would otherwise be paid.
(c)          If the Executive’s employment is terminated by the Corporation for
Cause or by the Executive without Good Reason (as defined in Section 2.1(e)),
the Executive shall receive the Accrued Benefits (other than pursuant to clause
(y) of the definition of Accrued Benefits, if Executive’s employment is
terminated for Cause).  The Executive’s rights with respect to any stock awards
provided to the Executive by the Corporation shall be governed by the provisions
of the Corporation’s Incentive Plan and the respective award agreements, if any,
under which such stock awards were provided.
 
7

--------------------------------------------------------------------------------

(d)          If the Executive’s employment terminates at the end of the Term as
a result of delivery by either party of a NonExtension Notice as contemplated by
Section 1.1, then subject to Article III hereof, (i) the Executive shall receive
the Accrued Benefits, and (ii) the Executive shall be entitled to a Pro-Rata
Actual Annual Incentive Bonus.  If the Executive’s employment terminates at the
end of the Term, as it may be extended, as a result of the Corporation’s
delivery of a NonExtension Notice as contemplated by Section 1.1, the Executive
shall be entitled to receive the payments and benefits under Section 2.4(a)(i),
2.4(a)(ii) and 2.4(a)(iii). Notwithstanding the foregoing, in order to receive
any severance benefits under this Section 2.4(d), the Executive must sign and
not timely revoke a release and waiver of claims against the Corporation, its
successors, affiliates, and assigns, in a form reasonably acceptable to the
Corporation for which any additional Executive obligations not in this Agreement
are substantially similar to the additional obligations contained in the release
and waivers of similarly situated former executives, on or prior to the 30th day
following the date of termination of Executive’s employment.


ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1          Non-Compete.
(a)          The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and (iii)
the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees.  Accordingly, except as hereinafter noted, or as consented to by
the Corporation in writing, the Executive covenants and agrees that during the
Term, and for the period of one (1) year following the termination of
Executive’s employment for any reason, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, consultant, stockholder or
otherwise) to a “Competing Business.”  For purposes hereof, “Competing Business”
shall mean any business engaged in the designing, marketing or distribution of
premium lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Corporation or any of its subsidiaries, affiliates or licensees (in the case
of licensees to the extent related to the Corporation’s products or marks). 
Thus, Executive specifically acknowledges that Executive understands that she
may not become employed by any Competing Business in any capacity for the period
of one (1) year following the termination of her employment for any reason,
provided that the Executive may (i) own, solely as an investment, securities of
any entity which are traded on a national securities exchange if the Executive
is not a controlling person of, or a member of a group that controls such entity
and does not, directly or indirectly, own 2% or more of any class of securities
of such entity and (ii) own and invest up to 2% of any hedge funds, private
equity funds or other pooled investment vehicles so long as she is not actively
involved with them.  For the avoidance of doubt, the Executive shall not violate
this provision by providing services to a private equity firm (or one of
 
8

--------------------------------------------------------------------------------

its portfolio companies) which invests in a Competing Business so long as the
Executive is not providing services directly or indirectly to such Competing
Business.
(b)          It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition upon
the expiration of the one year period following the termination of Executive's
employment for any reason.  In consideration of that, and in consideration of
all of the compensation provisions in this Agreement (including the potential
for the award of equity grants that may be made to the Executive), Executive
agrees to the provisions of Section 3.1 and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.
3.2          Confidential Information.
(a)          The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation. 
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative.  By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over her
career in the apparel business and of which Executive was aware prior to her
employment, or (B) information which (i) was generally known or generally
available to the public (or within the industry) prior to its disclosure to
Executive; (ii) becomes generally known or generally available to the public (or
within the industry) subsequent to disclosure to Executive through no wrongful
act of any person or (iii) which Executive is required to disclose by applicable
law or regulation or is requested to disclose by a court or pursuant to a
governmental or regulatory investigation (provided that Executive, to the extent
legally permitted, provides the Corporation with prior notice of the
contemplated disclosure and reasonably cooperates with the Corporation at the
Corporation’s expense in seeking a protective order or other appropriate
protection of such information).  The Executive may also disclose Confidential
Information to the extent reasonably
 
9

--------------------------------------------------------------------------------

appropriate, and subject to reasonable good faith efforts to protect the
confidentiality of such information pursuant to a protective order or similar
means, in connection with any litigation with the Company or any of its
affiliates or subsidiaries which is directly related to the Executive’s
employment or termination of employment.
(b)          Executive acknowledges and agrees that in the performance of her
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information.  Executive also
acknowledges and agrees that the unauthorized disclosure of Confidential
Information, among other things, may be prejudicial to the Corporation’s
interests, and an improper disclosure of trade secrets.  Executive agrees that
she shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership, individual or other third
party, other than in the course of her assigned duties and for the benefit of
the Corporation, any Confidential Information, either during her Term of
employment or thereafter.
(c)          The Executive agrees that upon leaving the Corporation’s employ,
the Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees, provided that the Executive shall be
permitted to retain her personal address book to the extent it only contains
contact information, and documents related to her compensation or reasonably
needed for tax return preparation.
(d)          During the Term, Executive shall disclose to the Corporation all
designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement.  Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)          Nothing in this Agreement shall be construed to prohibit Executive
from reporting possible violations of law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.
(f)          Notwithstanding any other provision of this Agreement: (i) The
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that: (A)   is made:
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to any attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B)   is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; (ii) If the Executive files a lawsuit for retaliation by the
Corporation for reporting a suspected violation of law, the Executive may
disclose the Corporation’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if the Executive: (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.
 
10

--------------------------------------------------------------------------------

3.3          Non-Solicitation of Employees.  The Executive covenants and agrees
that during the term of her employment with the Corporation, and for a period of
one (1) year following the termination of Executive’s employment for any reason
whatsoever hereunder, the Executive shall not directly or indirectly solicit or
influence any other employee of the Corporation, or any of its subsidiaries,
affiliates or licensees, to terminate such employee’s employment with the
Corporation, or any of its subsidiaries, affiliates or licensees, as the case
may be, or to become employed by a Competing Business.  As used herein,
“solicit” shall include, without limitation, requesting, encouraging, enticing,
assisting, or causing, directly or indirectly.  Notwithstanding the foregoing,
nothing in this Section 3.3 shall prohibit Executive from (i) soliciting or
hiring any individual who served at any time during the Term as Executive’s
personal secretary and/or assistant (provided that this shall exclude any former
assistant that has since been promoted to the Senior Director or more senior
level) or (ii) following Executive’s termination from employment with the
Corporation, serving solely as a reference for any employee of the Corporation,
but only with regard to entities with which she is not associated.
3.4          Nondisparagement. The parties agree that during the Term and
thereafter  (whether or not the Executive is receiving any amounts pursuant to
Sections 2.4 and 4.1), the parties shall not make any statements or comments to
the press or externally that reasonably could be considered to shed an adverse
light on the Executive (in the case of statements by the Corporation) or the
business or reputation of the Corporation or any of its subsidiaries, affiliates
or licensees, the Board or any officer of the Corporation or any of its
subsidiaries, affiliates or licensees (in the case of the Executive); provided,
however, the foregoing limitation shall not apply to (i) compliance with legal
process or subpoena, (ii) statements in response to an inquiry from a court or
regulatory body, or pursuant to an SEC or other regulatory disclosure
obligation, (iii) statements permitted under Section 3.2(e) of this Agreement,
(iv) following the Executive’s subsequent employment, normal competitive-type
statements (in the case of the Executive, in the course of Executive’s
performance of her duties to a subsequent employer) and (v) rebutting false or
misleading statements made by others protected by this provision.  The
obligations of the Corporation under this Section 3.4 shall be limited to the
direct or indirect actions of its directors and SEC named executive officers
during the period in which they are directors and/or SEC named executive
officers.  For the avoidance of doubt, nothing in this Section is intended to
confer on any person, other than the parties and their permitted successors, any
right, remedy or obligation.
3.5          Remedies.
(a)          The Executive acknowledges and agrees that in the event the
Executive has breached any provision of this Article III, that such conduct will
constitute a failure of the consideration for which stock awards had been
previously granted to the Executive or could be awarded in the future to
Executive, and notwithstanding the terms of any stock award agreement, plan
document, or other provision of this Agreement to the contrary, the Corporation
may in the event of such breach notify the Executive that all unexercised stock
options, performance share units, restricted stock units and other equity awards
that Executive has are forfeited.  Further, the Executive shall immediately
forfeit the right to receive any further grants of or vest any further in any
unvested stock options, unvested restricted stock units, unvested performance
share units, or other unvested equity awards of the Corporation at the time of
such
 
11

--------------------------------------------------------------------------------

notice and Executive waives any right to assert that any such conduct by the
Corporation violates any federal or state statute, case law or policy.  The
Executive shall not be subject to forfeiture unless, without prejudice to the
Corporation’s right to seek immediate equitable relief, she has been provided
written notice of an alleged breach and, if curable, fourteen (14) days to cure.
(b)          If the Executive has breached any provision contained in this
Article III, subject if applicable to the cure provision set forth in Section
3.5(a) above, the Corporation shall have no further obligation to make any
payment or provide any benefit whatsoever to the Executive pursuant to this
Agreement, and may also recover from the Executive all such damages as it may be
entitled to at law or in equity.  In addition, the Executive acknowledges that
any such breach is likely to result in immediate and irreparable harm to the
Corporation for which money damages are likely to be inadequate.  Accordingly,
the Executive consents to the Corporation’s right to seek injunctive and other
appropriate equitable relief upon the institution of proceedings therefor by the
Corporation in order to protect the Corporation’s rights hereunder.  Such relief
may include, without limitation, an injunction to prevent:  (i) the breach or
continuation of Executive’s breach; (ii) the Executive from disclosing any trade
secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
3.6          The provisions of this Article III shall survive the termination of
this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1          Change in Control.
(a)          Effect of a Change in Control.  Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
twelve (12) months following a Change in Control (as defined in Section 4.1(b)
hereof) during the Term by the Corporation for any reason other than Cause, or
by the Executive for Good Reason, then:
(i)          Severance.  The Corporation shall pay to the Executive, in lieu of
any amounts otherwise due to her under Section 2.4(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.4(a)(v) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment (without taking into account
any reductions which would constitute Good Reason); and (B) Executive’s target
bonus as in effect immediately prior to such termination of employment (without
taking into account any reductions which would constitute Good Reason). 
Notwithstanding the foregoing, solely to the extent necessary to comply with
Section 409A of the Code, a portion of such lump sum payment will not be payable
at such time if the duration of the Severance Period that would have otherwise
applied under Section 2.4(a)(i) (had a Change in Control not occurred during the
twelve-month period prior to such termination of employment) would have extended
beyond the end of the second calendar year following the calendar year in
 
12

--------------------------------------------------------------------------------

which such termination of employment occurs (any such period beyond the end of
such second calendar year is the “Extended Severance Payment Period”).  In
addition, such other amounts that otherwise would have been payable to the
Executive under Section 2.4(a)(i) had a Change in Control not occurred during
the twelve (12) month period prior to such termination of employment, and that
would have constituted nonqualified deferred compensation subject to Section
409A of the Code, will also not be included as part of such lump sum payment.
 In such event, an amount equal to the aggregate installment payments that would
have been payable during the Extended Severance Payment Period, and the amounts
described in the preceding sentence, shall be deducted from the amount otherwise
payable in a lump sum in accordance with the first sentence hereof.  Such
deducted amount shall, instead, be payable at the same time that, and in the
same manner as, such payments would have been paid if the Executive’s employment
had been terminated pursuant to Section 2.4(a) hereof rather than within a
twelve-month period following a Change in Control.
(ii)          Stock Awards.  Subject to Section 2.4(a)(v), the Executive shall
immediately become vested in all unvested stock options, if any, and time-based
restricted stock units granted to the Executive by the Corporation prior to the
Change in Control and Executive will have six (6) months from the date of
termination under this circumstance to exercise all vested options (but in no
event later than the expiration date of such options).  In addition, subject to
Section 2.4(a)(v), any other outstanding equity awards that are unvested shall
be deemed vested immediately prior to such Change in Control.  Payments to the
Executive with respect to any PSUs or RPSUs (or other equity awards with
performance-based vesting conditions) whose vesting accelerates as described in
this Section 4.1(a)(ii) will be calculated as if any applicable performance
goals had been achieved at the specified target level and made as per the terms
of the Incentive Plan but in no event later than thirty (30) days after the
applicable vesting date.  (This Section 4.1(a)(ii) also shall apply if Executive
is terminated by the Corporation Without Cause pursuant to Section 2.1(a), in
contemplation of a Change in Control and the Change in Control actually occurs.)
(b)          Section 280G.  Notwithstanding the foregoing:
(1)          in the event the Corporation (or its successor) and the Executive
both determine, based upon the advice of the independent public accountants for
the Corporation, that part or all of the consideration, compensation or benefits
to be paid to the Executive under this Agreement constitute “parachute payments”
under Section 280G(b)(2) of the Code, then, if the aggregate present value of
such parachute payments, singularly or together with the aggregate present value
of any consideration, compensation or benefits to be paid to the Executive under
any other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Executive’s “base
amount”, as defined in Section 280G(b)(3) of the Code (the “Executive Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to or for the benefit of the Executive shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Executive Base
Amount (the “Reduced Amount”); provided that such amounts shall not be so
reduced if the Executive determines, based upon the advice of an independent
nationally recognized public accounting firm (which may, but need not be the
independent public accountants of the Corporation), that without such reduction
the Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any
 
13

--------------------------------------------------------------------------------

excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after tax basis, that the Executive would be entitled
to retain upon his receipt of the Reduced Amount.
(2)          In the case of a reduction in the Parachute Amount pursuant to
Section 4.1(b), the Parachute Amount shall be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.  Within ten days following such determination hereunder, the
Corporation shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to or for the benefit of the Executive such amounts as become
due to the Executive under, and in accordance with the terms of, this Agreement.
(3)          As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Corporation which should not have been made under
clause (1) of this Section 4.1(b) (“Overpayment”) or that additional payments
which are not made by the Corporation pursuant to clause (1) of this Section
4.1(b) should have been made (“Underpayment”).  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Overpayment arises, any such Overpayment shall
be treated for all purposes as a loan to the Executive which the Executive shall
repay to the Corporation together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code, but in no event later than the
Executive’s taxable year following the year in which such final determination or
change is made.
(c)          Definition.  For purposes hereof, a “Change in Control” shall mean
the occurrence of any of the following:
          (i) the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of the Corporation to any
 
14

--------------------------------------------------------------------------------

“person” or “group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934 (“Act”)) other than Permitted Holders;
 
  (ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any of its affiliates, (II) any
acquisition by any employee benefit plan sponsored or maintained by the
Corporation or any of its affiliates, (III) any acquisition by one or more of
the Permitted Holders, or (IV) any acquisition which complies with clauses (A),
(B) and (C) of subsection (v) below;
 
  (iii) during any period of twelve (12) consecutive months, Present and/or New
Directors cease for any reason to constitute a majority of the Board;
 
  (iv) the Permitted Holders’ beneficial ownership of the total voting power of
the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;
 
  (v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the
 
 
15

--------------------------------------------------------------------------------

consummation of the Business Combination were Board members at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination; or
 
  (vi) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.


For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  “Present Directors” shall mean individuals who at the beginning
of any one year period were members of the Board.  “New Directors” shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
ARTICLE V
MISCELLANEOUS
5.1          Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:
Jane Nielsen
Last address in the books and records of the Corporation

 

With copy to:
Katzke & Morgenbesser LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Michael S. Katzke

 

If to the Corporation:
Ralph Lauren Corporation
625 Madison Avenue
New York, New York 10022
Attn:  General Counsel
Fax: (212) 705-8386

 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
16

--------------------------------------------------------------------------------

5.2          Modification or Waiver; Entire Agreement; End of Term.  No
provision of this Agreement may be modified or waived except in a document
signed by the Executive and the Corporation.  This Agreement, along with any
documents incorporated herein by reference, including but not limited to the
Term Sheet, constitutes the entire agreement between the parties regarding their
employment relationship and supersedes all prior agreements, amendments,
promises, covenants, representations or warranties, including but not limited to
the 2016 Employment Agreement (unless stated otherwise herein).  To the extent
that this Agreement is in any way inconsistent with any prior or contemporaneous
stock award agreements between the parties, this Agreement shall control.  No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement.  Any extensions or renewals of this Agreement must be in writing
and must be agreed to by both the Corporation and the Executive.  Absent such
extensions or renewals, this Agreement and all of its terms and conditions,
except for those provisions in Article III as specified therein, and any other
provisions that apply after the Term (such as the payment of severance, if
applicable), shall expire upon the end of the Term.
5.3          Governing Law.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules.  In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in Manhattan in New York State.
5.4          No Mitigation or Offset.  In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
5.5          Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.6          Attorney’s Fees.  Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.  The Corporation shall directly pay for the reasonable
attorney's fees Executive incurs in connection with review and negotiation of
this Agreement, up to a maximum of $5,000.
5.7          No Conflict.  Executive represents and warrants that, except as
disclosed to the Corporation prior to the date hereof, she is not subject to any
non-competition or similar restrictions with any other company that will
restrict or adversely affect her ability to perform services for the
Corporation.  Executive also represents and warrants that she has not disclosed,
will not disclose, and has no intention of disclosing any trade secrets or any
confidential and/or proprietary business information of any other company to the
Corporation or to any individual employed by or associated with the Corporation,
nor has she or will she use any such information for the Corporation’s or her
benefit.
5.8          Enforceability.  Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to
 
17

--------------------------------------------------------------------------------

the fullest extent permissible.  Should the whole or any part or provision of
any such separate covenant be held or declared invalid, such invalidity shall
not in any way affect the validity of any other such covenant or of any part or
provision of the same covenant not also held or declared invalid.  If any
covenant shall be found to be invalid but would be valid if some part thereof
were deleted or the period or area of application reduced, then such covenant
shall apply with such minimum modification as may be necessary to make it valid
and effective.  The failure of either party at any time to require performance
by the other party of any provision hereunder will in no way affect the right of
that party thereafter to enforce the same, nor will it affect any other party’s
right to enforce the same, or to enforce any of the other provisions in this
Agreement; nor will the waiver by either party of the breach of any provision
hereof be taken or held to be a waiver of any prior or subsequent breach of such
provision or as a waiver of the provision itself.
5.9          Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate.  This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors.  The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
5.10          Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) she has carefully read it
and fully understands what it means; (b) she has been advised in writing to
discuss this Agreement with an independent attorney of her own choosing before
signing it and has had a reasonable opportunity to confer with her attorney and
has discussed and reviewed this Agreement with her attorney prior to executing
it and delivering it to the Corporation; (c) she has had answered to her
satisfaction any questions she has with regard to the meaning and significance
of any of the provisions of this Agreement; and (d) she has agreed to this
Agreement knowingly and voluntarily of her own free will and was not subjected
to any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby.
5.11          Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to reasonably cooperate with
Executive to adopt such limited amendments to this Agreement and appropriate
 
18

--------------------------------------------------------------------------------

policies and procedures, including amendments and policies with retroactive
effect, that the Corporation reasonably determines are necessary or appropriate
to (a) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A.




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
latter date and year set forth below.
 

RALPH LAUREN CORPORATION                             
/s/ Roseann Lynch  
   
/s/ Jane Nielsen
 
By:  Roseann Lynch
   
JANE NIELSEN
 
Title: Executive Vice President, Chief People and Global Human Rights Officer
   
 
            Date:         2-28-2019                 Date:        
2-28-2019                



 

 
19

--------------------------------------------------------------------------------



Term Sheet
Jane Nielsen


March 31, 2019
 

Title:
Executive Vice President, Chief Operating Officer and Chief Financial Officer

 

Effective Date:
March 31, 2019

 

Reports To:
Chief Executive Officer

 

Base Salary:
$1,050,000 annually (less all applicable taxes and other deductions)

 
Executive Officer
Annual Incentive
Plan:
You will continue to be eligible to participate in the Executive Officer Annual
Incentive Plan (EOAIP) for fiscal 2020, which begins on March 31, 2019.




·
Bonus target is 175% of fiscal year salary earnings

·
Bonus opportunity will be based 100% on total Company performance

·
Calculation can flex up or down by -10% to +10% based on achievement of
strategic goals

·
The maximum bonus opportunity (including strategic goal adjustment) is capped at
350% of your fiscal year salary earnings



(At all times your bonus opportunity will be governed by and subject to the
terms and conditions of the Company’s EOAIP as set forth in its annual EOAIP
overviews or other similar documents, and nothing contained herein restricts the
Company’s rights to alter, amend or terminate the EOAIP at any time.)


Long-Term

Incentive Plan:
You are eligible to participate in the Ralph Lauren Corporation 2010 Long-Term
Stock Incentive Plan (“LTSIP”), as may be amended from time to time.  Stock
awards are subject to ratification by the Compensation and Organizational
Development Committee of the Board of Directors (“Compensation Committee”).  In
accordance with the terms of the LTSIP, you will be eligible to receive an
annual stock award with a target grant value of $3,000,000 beginning with the
fiscal 2020 annual grant cycle.


 
20

--------------------------------------------------------------------------------

One-Time

Stock Award:
The terms and conditions of the One-Time Stock Award included in the term sheet
attached to the 2016 Employment Agreement shall remain in full force and effect.

 
Additional One-

Time Stock Award:
You will receive an additional one-time stock award (“Additional Stock Award”)
which will be granted on March 31, 2019 (the “Grant Date”), subject to formal
approval by the Compensation Committee with a value of approximately
$6,000,000.  The Additional Stock Award shall be granted: 1) with $3,000,000 in
the form of time-based Restricted Stock Units vesting in three equal annual
installments with the first installment vesting on the two-year anniversary of
the Grant Date, subject to continued service to each vesting date except as
provided below, pursuant to the terms of the Plan, and each such vested share
shall be settled as soon as practicable but not more than 30 days after the
vesting date; and 2) with $3,000,000 in the form of Performance Share Units
vesting in two installments.  The first $1,500,000 installment of the
Performance Share Units (the “First installment”) shall vest in calendar year
2022, the vesting to occur within ninety (90) days following the last day of the
Company’s fiscal year 2022 after certification of achievement of performance by
the Compensation Committee. The performance criteria for the First Installment
shall be determined by the Compensation Committee in or about the first quarter
of fiscal year 2020 for fiscal years 2020-2022.  The second $1,500,000
installment of the Performance Share Units (the “Second Installment”) shall vest
in calendar year 2024, the vesting to occur within ninety (90) days following
the last day of the Company’s fiscal year 2024 after certification of
achievement of performance by the Compensation Committee.  The performance
criteria for the Second Installment shall be determined by the Compensation
Committee in or about the first quarter of fiscal year 2022 for fiscal years
2022-2024.  Both installments shall be subject to continued service through the
vesting date except as provided below, pursuant to the terms of the Plan, and
each such vested share to be settled as soon as practicable but not more than 30
days after the vesting date. In the event your employment ends, any unvested
Restricted Stock Units or Performance Share Units remaining from the grant of
the Additional Stock Award shall either vest or be forfeited in accordance with
the terms of Section 2.4 of the Employment Agreement.







 

 
21


--------------------------------------------------------------------------------

 